DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/ED/903 is present, and of the use of transmittal form PCT/DO/EO/1390.  Thus, the present application is being treated as a filing under 35 U.S.C. 371.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 24, recited statement has a typo-error, wherein term “TSS” appears to be “TTS”.  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 9, it recites “a program”, which is of sufficient breadth that it would be reasonably interpreted as a computer program/software per se.  It is noted that computer programs (software, module, or codes) as computer listings per se, i.e., the descriptions or expressions of the program, are not physical “thing” (such as physical apparatus), nor statutory processes (such eligible method).  Further, a computer program is merely a set of instructions capable of being executed by a computer, which does not fall within any of statutory classes, under 35 USC 101.  Therefore, the claimed invention, as a whole, is directed to non-statutory subject matter so as being patent-ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 8, limitation of “acquiring speech information repeatedly uttered for editing a word of the edited portion and performing processing of connecting speech information other than a repeated utterance to the speech information, to generate speech information for speech recognition for editing” is indefinite because it is unknown that what the claimed “speech information other than a repeated utterance” really is or refers to, and its scope is also vague or uncertain. 
Regarding claims 1-7 and 9, the rejection is based on the same reason as described for claim 8, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 8.
Further regarding claim 7, limitation of “…the category to which the word of the edited portion belongs…” lacks sufficient antecedent basis in the claim(s).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KISS in view of KISS et al. (US 2006/0293889) hereinafter referenced as KISS in view of RUBIN et al. (US 9,666,208) hereinafter referenced as RUBIN.
As per claim 8, as best understood in view of claim rejection under 35 USC 112 (b), see above, KISS discloses ‘error correction for speech recognition systems’ (title), comprising:
recognizing (read on ‘initial speech recognition’), as an edited portion (read on a ‘spoken representation’ portion corresponding to ‘incorrect recognition’ for ‘error correction’), a desired word (read on ‘selected word’ or ‘emphasized word’), in light of the specification: p(paragraph)96) configuring a sentence (or ‘a complete sentence’) presented to a user as a speech recognition result (read on recognized ‘sequence of words’, or ‘recognition result’) (Fig. 4, p39, p65-p66, p69-p71);  
acquiring (as ‘input’) speech information repeatedly uttered (read on ‘a new speech input sequence’) for editing a word (read on ‘error correction’) of the edited portion (same above, so claimed limitation is read on ‘repeating speech recognition based on a new speech input sequence that contains only said spoken representation of said correct version of said at least one selected word…’) and performing processing [of connecting speech information other than a repeated utterance to the speech information], to generate speech information (read on ‘a new spoken representation of a correct version of said selected word’, or ‘converted speech’ of ‘said sequence of words’ generated via ‘text-to-speech’) for speech recognition (read on ‘repeating speech recognition’, ‘correct recognition’, ‘phoneme-to-text mapping’, ‘refined’ speech recognition, or a combination thereof) for editing (read on ‘error correction’ or ‘proofread’, such as a ‘selected word is replaced by the corrected word’) (Fig. 4, p11, p39-p40, p44, p66, p70-p72); and 

Even though KISS discloses providing ‘a new speech input sequence that contains only said spoken representation of said correct version of said at least one selected word’ (read on claimed “speech information repeatedly uttered for editing a word of the edited portion”), replacing the ‘selected word’ with the ‘corrected word’ in the ‘sequence of words’ corresponding to the ‘speech sequence’, and acoustically presenting the ‘converted speech’ of ‘said sequence of word’ via ‘text-to-speech conversion’ (as stated above), KISS does not expressly disclose “connecting speech information other than a repeated utterance to the speech information.”  However, the same/similar concept/feature is well known in the art as evidenced by RUBIN who discloses ‘hybrid audio representations for editing audio content’ (title), comprising ‘waveform 102’ ‘visually’ representing ‘audio segment’ and corresponding ‘hybrid waveform 110’ being ‘hybrid representation of the audio segment’ including ‘text’ portion(s) as converting ‘recognizable speech to text’ and ‘waveforms’ portion(s) as being ‘non-speech audio’ or ‘unrecognized speech’, i.e. ‘graphically represent these portions using waveforms inline with the recognized text’, (Figs.1A-1B, col. 4, line 48 to col. 5, line 42), editing ‘portions of the hybrid waveform’ including labeling and/or replacing ‘waveforms with text or descriptive text’ and creating ‘an association between the waveform or corresponding audio and the provided text’ (col. 5, line 65 to col. 6, line 65), editing ‘the audio segment by modifying the text and/or waveforms in the hybrid waveform’ or (col. 8, lines 28-40, col. 10, lines 51-64), ‘allow user to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that applying various acoustic/textural modifications (such as editing/modifying including cutting, deleting/removing, copying, inserting, replacing, or a combination thereof) on an audio/speech segment/sequence or word string/sequence (obtained from: previous/new input speech, speech recognition result(s), text-to-speech conversion result(s), or a combination thereof) would substantially realize claimed feature of “connecting” speech information (portions) (such as (i) cutting/deleting an unrecognized portion of old audio/speech sequence and inserting (may also include copying, cutting, and/or replacing) recognizable portion of a spoken word in newly input speech sequence to the previous unrecognized portion of the old speech sequence, or (ii) replacing the unrecognized speech portion in the old speech input with the corresponding portion of speech word in text-to-speech result (or of a new repeated recognizable spoken word via speech recognition) inline with the speech sequence), so as to combine teachings of KISS and RUBIN together by providing a mechanism of connecting speech/audio portions (such as editing/modifying or applying acoustic modifications to) an audio/speech segment/sequence by (i) cutting (deleting) an unrecognized portion of a previous/old speech sequence and inserting (may also include cut/deleting and/or copying) a corresponding portion of a recognizable spoken word representing correct version of the selected word inline with the old speech sequence, or (ii) replacing an unrecognized portion of a speech sequence with a corresponding portion of a recognizable spoken word (via speech recognition) in a newly repeated input speech (or of a correct spoken word in text-to-speech result) inline (such as using the association between the 
As per claim 1, it recites an apparatus.  The rejection is based on the same reason described for claim 8, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 2 (depending on claim 1), the rejection is based on the same reason described for claim 8, because it also reads on the limitation(s) of claim 2.
As per claim 3 (depending on claim 1), the rejection is based on the same reason described for claim 8, because it also reads on the limitation(s) of claim 3, wherein claimed “object” is read on the speech portion related to ‘selected word’ and/or ‘emphasized word’ in prior art teachings.
As per claim 4 (depending on claim 1), the rejection is based on the same reason described for claim 8, because it also reads on the limitation(s) of claim 4, wherein claimed “adds…” are read on editing feature regarding ‘insert’ and/or ‘replace’.
As per claim 9, it recites a program.  As best understood in view of claim rejection under 35 USC 101 and 112 (b), see above, the rejection is based on the same reason described for claim 8, because the claim recites the same/similar limitation(s) as claim 9. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KISS in view of RUBIN as applied to claim 4, and further in view of ITANI et al. (US 2017/0194000) hereinafter referenced as ITANI.
claim 5 (depending on claim 4), Even though KISS in view of RUBIN discloses the speech edit/correction including adding (inserting and/or replacing) the specific speech information for speech recognition (as stated above), KISS in view of RUBIN does not expressly disclose the adding “in accordance with a part of speech of the word of the edited portion.”   However, the same/similar concept/feature is well known in the art as evidenced by ITANI who discloses ‘speech recognition device and speech recognition method’ (title), comprising performing conventional ‘speech recognition’ and providing ‘speech recognition result’ with additional ‘information of parts of speech (such as noun, postpositional particle)’, so as to performing correction in its speech recognition result using the parts-of-speech information (such as replacing a general noun with a proper noun)’ (p4).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of KISS, RUBIN and ITANI together by providing a mechanism of adding (or inserting and/or replacing) speech information according to a part of speech of a word (such as the selected or emphasized word as a noun) in edited portion/sequence (such as in a speech recognition result), as claimed, for the purpose (motivation) of better performing correction on a speech recognition result using parts-of-speech information for a speech recognition system (ITANI: p4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
March 08, 2021
/QI HAN/Primary Examiner, Art Unit 2659